Citation Nr: 1231111	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  03-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to September 1968.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, which in pertinent part, denied service connection for hypertension.

In April 2005, the Veteran testified before a Veterans Law Judge of the Board sitting at the RO, only with regard to a claim of service connection for a left wrist disability.  A transcript of that hearing is of record.  In June 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing in April 2005 was no longer employed by the Board and provided the Veteran with the opportunity to appear for an additional hearing.  Later in June 2012, the Veteran indicated that he did not wish to appear at a hearing, and that he wished to have his case considered on the evidence of record.  The left wrist claim was finally adjudicated by the Board in July 2009 and is not currently on appeal.

This matter was previously before the Board in July 2005, July 2009, and February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus and/or PTSD.  However, by rating action in August 2010, service connection for coronary artery disease was granted.  As this represents a full grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the February 2010 remand, the Board directed that the Veteran's claims file be forwarded to a VA examiner so that an opinion may be obtained, in pertinent part, as to whether the service-connected diabetes mellitus or PTSD caused or aggravates any identifiable hypertension.  In doing so, the examiner was requested to consider a September 2002 letter from Dr. Booker and a January 2003 VA examination report in determining the date of onset of diabetes mellitus.  The requested VA examination was conducted in April 2010.

As the Veteran's representative has pointed out, the April 2010 VA examination report did not include a discussion of the September 2002 letter from Dr. Booker or the January 2003 VA examination report.  The February 2010 Board remand conferred on the Veteran the right to compliance with the remand instructions, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to ensure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated. 

Additionally, as service connection has now been established for coronary artery disease, a question arises as to whether hypertension is related to that disease.  Service connection is provided for disability that is caused or aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 (2006 & 2011).  A medical opinion is needed in this regard.  See also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and any relevant records in Virtual VA to the physician that conducted the April 2010 VA hypertension examination, to provide an opinion as to whether the service-connected diabetes mellitus, PTSD, or coronary artery disease, either individually or in the aggregate, (a) caused or (b) aggravates (permanently worsens) any identifiable hypertension.   

In addressing whether diabetes mellitus (a) caused or (b) aggravates any identifiable hypertension, the examiner must consider and address the September 2002 letter from Dr. Booker and the January 2003 VA examination report in determining the date of onset of diabetes mellitus. 

If further examination of the Veteran is deemed necessary, the Veteran shall be scheduled for such VA examination to obtain the above-noted opinions.  The entire claims file, to include a complete copy of this Remand, must be made available to the physician designated to examine the Veteran, and the examination report shall include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken.  If the appeal is returned to Board without compliance of the remand directives, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

